Case 1:19-cv-00660-MKB-PK Document 217 Filed 09/01/21 Page 1 of 4 PageID #: 1527
                                        U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York

                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      September 1, 2021
 By ECF
 The Honorable Margo K. Brodie
 Chief United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Federal Defenders of NY, Inc. v. Federal Bureau of Prisons, et al.
                Civil Docket No. 19-cv-660 (Brodie, Ch. J.)(Kuo, M.J.)

 Dear Chief Judge Brodie:

         This Office represents Defendants Federal Bureau of Prisons (“BOP”) and the Warden of
 the Metropolitan Detention Center (“MDC”) in the above-referenced matter. We write pursuant
 to the Court’s August 29, 2021 Order requiring Defendants to provide a status report ahead of the
 September 3, 2021 conference in this matter addressing legal access for individuals housed at the
 MDC and the Metropolitan Correctional Center in New York, New York (“MCC”).

        A. The Proposed Closure of the MCC

         The day before the August 27 status conference in this matter, the Department of Justice
 announced a plan to temporarily close the MCC. It is expected that MCC’s temporary closure will
 result in moving a significant portion of the individuals housed at MCC to the MDC. While the
 transfer of these inmates to the MDC will leave the facility still under its capacity, 1 the parties
 agree that the move may create logistical issues that can be mitigated through discussion and
 planning. To that end, the parties have committed to discussing plans regarding this move during
 the mediation process.

         As discussed during the August 27 conference, and as set forth in the August 29 Minute
 Entry in this matter, “[t]he Court directed Defendants to determine whether the Bureau of Prisons
 has a written plan to address these concerns and, if so, to share it with the Mediator so that the
 parties can discuss it within the mediation context.” Upon information and belief, there will likely
 not be a single written document issued by BOP encompassing all of the decisions involved in the
 process of moving inmates from MCC to MDC. Indeed, the details of the closure, including a
 timeline for any transfer of inmates, remain under discussion. Nonetheless, Defendants have

        1
           MDC has a maximum capacity of approximately 2,400 inmates. As of the writing of this
 letter, there are approximately 1,650 inmates housed at MDC. There are approximately 240
 inmates currently housed at MCC, not all of whom will be transferred to the MDC.
Case 1:19-cv-00660-MKB-PK Document 217 Filed 09/01/21 Page 2 of 4 PageID #: 1528




 discussed this issue in detail with the mediator and have committed to provide her with both
 updates and information regarding the transfer, as well as any written decisional documents
 pertaining to the timeline of any transfer.

        Further, during the conference, the Court set forth its expectation that “all such concerns
 [regarding the relocation from MCC to MDC] must be addressed prior to the transfer of inmates.”
 See August 29 Minute Entry. 2 Defendants agree with the Court that these issues should be
 discussed prior to the closure of MCC; that discussion began this week, and Defendants are
 committed to continuing that discussion through mediation. Defendants also intend to update the
 Court on the relevant details through this and future status letters.

        B. Concerns Regarding Telephone and Video-teleconferencing (VTC) Access with
           Increased Population

         MDC has proactively worked to increase its telephone and VTC infrastructure ahead of the
 transfer of any additional inmates. We are pleased to report that wiring for increased telephone
 and VTC access is not only underway, but nearing completion. Once completed, every housing
 unit on both the East and West side of MDC will have at least one VTC installed on the unit in a
 space appropriate for attorney-client communications. The work on the West side of MDC
 involves installing an additional VTC unit on each housing unit. In sum, by the time of the
 anticipated inmate transfer from MCC, MDC will be in a position to have VTC access on each
 unit and continue to provide VTC access even when a unit is placed in quarantine status.

        Federal Defenders raised a concern in mediation this week that the dedicated Federal
 Defenders telephones may not have been recently tested on currently empty housing units. MDC
 has committed that prior to opening any new housing units it will ensure that there are working
 telephones and a VTC unit, and that it will test the designated Federal Defenders telephones.

        C. Issues Pertaining to Discovery Computers

        Federal Defenders has raised an additional concern about functioning discovery computers
 on each unit. It has noted that this is particularly important in light of the limited time inmates are
 permitted out of the unit or to go to the law library as a result of necessary COVID-mitigation
 measures. MDC has committed to ensure that, as with all current units, any new unit has at least
 two functioning discovery computers.




        2
           Defendants understand this portion of the Minute Entry as reiterating the Court’s
 expectation and that the Minute Entry is not a formal injunction prohibiting Defendants from
 transferring any inmates from MCC to MDC. Indeed, specific inmates may need to be transferred
 from various BOP facilities, including MCC, to MDC for myriad reasons that have nothing to do
 with the MCC-MDC transfer. If Defendants’ understanding is incorrect and the Court intended the
 minute entry to enjoin any inmate movement from MCC to MDC, Defendants request that the
 Court stay the order pending an opportunity for Defendants to be heard on the factual and legal
 issues.

                                                   2
Case 1:19-cv-00660-MKB-PK Document 217 Filed 09/01/21 Page 3 of 4 PageID #: 1529




        D. Staffing Issues

          While specific plans are still under discussion, we will continue to update the mediator on
 plans for increased staffing at the MDC in light of the anticipated transfer of inmates into the
 institution. We will also discuss these issues with Plaintiff in the context of mediation as it pertains
 to legal access issues.

        E. Other Issues Pertaining to In-Person and Remote Legal Visitation

                1. In-Person Visiting

          Both MDC and MCC continue to take various steps to ensure the safety of visitors, 3
 including regular temperature and symptom screening of all visitors, the use of individual attorney
 rooms to ensure social distancing, and the use of masks throughout the facility. 4 In-person legal
 visitation is currently available at both facilities, by appointment and on a walk-in basis, seven
 days a week.

                1. Attorney Calls
         Both MDC and MCC continue to offer remote legal access by telephone and video-
 teleconference (VTC) every weekday, during the morning and afternoon. With extremely limited
 exception, both facilities are able to provide all requested legal calls within 48 hours and have not
 experienced an overflow of call requests. The facilities are aware of a potential for an increased
 volume of call requests in September, and will continue to monitor the volume of requests and
 discuss any associated issues in mediation. However, the facilities anticipate having the staff and
 infrastructure to accommodate this predicted increase in call requests.

                2. VTCs
         As discussed above and in our prior reports, MDC continues to work on the expansion of
 VTC access. This week, the parties discussed during mediation how best to ensure VTC access
 for inmates housed in the East building in the event that a quarantine is imposed in the future, as
 well as the possibility of installing a new VTC unit in the East building’s SHU. At the same time,
 both facilities have neared a point where they are able to provide requested attorney-client VTCs
 within 48 hours of the request. Similar to telephone calls, we expect to be able to accommodate

        3
          In order to help alleviate inmate-attorney concerns about the safety of in-person visitation
 and the availability of vaccines, the facilities have communicated to Plaintiff (and separately to all
 inmates) a variety of ways by which inmates at both facilities can request vaccines, i.e., by
 electronic and in-person means. Both the Pfizer and Johnson & Johnson vaccines are currently
 available at the institutions upon request.
        4
           Since our last report, Defendants have not received any complaints regarding masks at
 either institution. The Warden of MDC has reiterated his commitment to enforce mask use among
 staff and MDC commits to provide masks in the visiting room in case they are needed by inmates
 attending legal visits.


                                                    3
Case 1:19-cv-00660-MKB-PK Document 217 Filed 09/01/21 Page 4 of 4 PageID #: 1530




 an increase in requests for remote access in September with the existing infrastructure and staffing.
 We also note that the VTC system is intended for attorneys who cannot otherwise visit their clients
 in-person, and encourage attorneys to continue to visit in-person as the primary method of legal
 visitation whenever possible.

         Currently, the East SHU does not have its own VTC unit. The primary reason for this is
 the layout of the East SHU does not provide for an obvious location for such a unit that assures
 required safety and privacy protections. MDC has committed to installing a VTC unit accessible
 to inmates in the East SHU (even those in quarantine status) as soon as possible. We expect to
 have a date certain for completion of this project (if it is not already completed) by Friday’s
 conference.

         Defendants continue to work productively with Plaintiff and the mediation team and we
 thank the Court for its consideration of this matter.

                                                       Respectfully submitted,

                                                       JACQUELYN M. KASULIS
                                                       Acting United States Attorney

                                               By:               /s/
                                                       Seth D. Eichenholtz
                                                       Sean P. Greene-Delgado
                                                       Matthew J. Modafferi
                                                       Assistant U.S. Attorneys
                                                       718-254-7036/6484/6229
                                                       seth.eichenholtz@usdoj.gov
                                                       sean.greene@usdoj.gov
                                                       matthew.modafferi@usdoj.gov

 cc:    Counsel of Record (By ECF)

        Loretta E. Lynch
        Roberto Finzi
        Norhan Bassiouny
        Paul, Weiss, Rifkind, Wharton & Garrison LLP

        Jeffrey Oestericher
        Assistant U.S. Attorney
        U.S. Attorney’s Office, S.D.N.Y.




                                                  4
